Action by plaintiffs, here appellants, to recover of defendant, here respondent, damages (1) for personal injuries and (2) for loss of wife’s services. The plaintiffs moved for an order vacating the prior order which precluded plaintiffs from offering evidence on the trial. The motion was denied. An order was entered accordingly. Plaintiffs appealed from that order but at the same time noticed a motion for a reargument and reconsideration of the original motion upon additional facts. The motion for reargument and reconsideration was granted and upon such reconsideration the original motion was again denied by an order entered, from which no appeal has been taken. Appeal dismissed, without costs. The plaintiffs waived the right to appeal from the first order by thus renewing the motion upon additional facts. (Harris v. Brown, 93 N. Y. 390, 391.) Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.